DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “n is a nature number” which appears to be a typographical error. The limitation should more appropriately be “n is a natural number”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al (US 2011/0177315) in view of Claussen et al (US 5,286,420).
Iwahashi discloses a display panel [0058] comprising a dye polarizer [0303] wherein the dye polarizer is formed by a method comprising: adding a dye mixture and a reactive monomer [0109] in a solvent [0212] for dissolving therein to form a polarization film solution wherein the dye mixture is formed by mixing multiple dichroic dyes such that it is black in color and functions to absorb visible light of all wave band [0097]; coating the polarization film solution on a base [0261]; carrying out alignment [0271]; and curing the reactive monomer to form a dye polarization film [0120].
Iwahashi does not disclose repeating the step of forming the dye polarization film for n times in order to form a dye polarizer that comprises n+1 layers of the dye polarization film that are stacked on each other. 
Claussen discloses a method of forming polarizing films containing dichroic dyes (Abstract) wherein the polarizing solution coating step may be repeated for two or more layers, such as 2-9 layers, to increase color density (Col. 3, line 54-Col. 4, line 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to repeat the coating step of Iwahashi for multiple dye polarization films as suggested by Claussen in order to increase color density. 
Regarding Claim 2, Iwahashi discloses that the display panel may be a liquid crystal panel or OLED [0220]; [0311]. 
. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al (US 2011/0177315) in view of Claussen et al (US 5,286,420) as applied above and further in view of Yang et al (US 2005/0219442).
Iwahashi discloses that the substrate includes a color filter and thin film transistor [0220], but not the specific configuration claimed.
	Yang discloses a display panel comprising a thin film transistor (TFT) substrate, a color filter substrate 110, and a liquid crystal layer 130 filled between the TFT substrate and the color filter substrate 110, and a polarizer 142, 144 is arranged between the TFT substrate and the liquid crystal layer 130 and also between the color filter substrate 110 and the liquid crystal layer 130 (Fig. 1; [0025]; [0026]; [0028]). Fig. 1 shows the TFT and color filter on the same substrate 110, however it was well known for the TFT substrate to be substrate 120 and the color filter substrate to be substrate 110 [0005]. The polarizers are arranged between the substrates 110, 120 and the liquid crystal layer 130 in order to protect them from damage [0010]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the specific configuration of layers as suggested by Yang for the liquid crystal display panel of Iwahashi in order to protect the polarizer from damage.
Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Iwahashi, Claussen, and Yang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715